Citation Nr: 1540483	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1973
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a January 2014 letter, the Veteran, through his representative, requested to withdraw his request for a Travel Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities combine to preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Analysis

The Veteran asserts that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since June 2009.  He has previously worked in heavy machinery and truck driving.  His educational background includes 2 years of high school.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b) (2015).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran is currently service connected for the following disabilities: posttraumatic stress disorder (PTSD), 70 percent disabling; coronary artery disease, 30 percent disabling; diabetes mellitus type II (DM-II) with hypertension, 20 percent disabling; peripheral neuropathy right lower extremity, 10 percent disabling; peripheral neuropathy left lower extremity, 10 percent disabling; tinnitus, 10 percent disabling; transient ischemic attacks and right middle artery infarct (claimed as cerebrovascular disease) associated with DM-II with hypertension, 10 percent disabling.  His combined disability rating is 90 percent.  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

On March 2011 VA contract examination for PTSD, the examiner noted that due to the Veteran's lack of sleep, he had difficulty functioning during the day.  Due to his stress and irritation, he had difficulty completing tasks.  The examiner also noted that the Veteran's physical health was poor due to his diabetes mellitus and his transient ischemic attacks.  The examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The prognosis for the psychiatric condition was poor.

On March 2012 VA examination for central nervous disorders, the examiner opined that the Veteran's transient ischemic attacks and right middle cerebral infarct impacted his ability to work.  The examiner further noted that the disability caused memory loss.

On August 2012 VA general medical examination, the examiner found that the Veteran's tinnitus, peripheral neuropathy, diabetes, heart condition, and vascular condition did not impact his ability to work.  No rationale was provided.

On September 2012 VA examination for PTSD, the examiner found that the Veteran had difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner stated that the Veteran's work efficiency is related to anger and irritability issues.

The Board finds that the foregoing evidence in favor of granting a TDIU is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, TDIU is granted.

The competent and credible medical and lay evidence of record strongly suggests that the Veteran's service-connected disabilities, when considered in light of his educational background and work experience, are of a nature and severity as to preclude him from engaging in substantially gainful employment.  38 C.F.R. § 4.16(a).  The record shows that he is currently unemployed and has been unemployed since 2009.  The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis.  

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met.  38 C.F.R. § 4.16.

ORDER

TDIU is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


